Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 1 of 33 PageID: 994




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 ______________________________________________________________________________
  RAYMOND LARMAR BROWN, et al.
                            Plaintiffs

         v.                                 1:20-cv-7907-NHL-KMW

  CHARLES WARREN, et al.
                       Defendants    Civil Action
 ________________________________________________________________



 DEFENDANTS’ PRE-HEARING BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION
       FOR PRELIMINARY INJUCTION AND ORDER TO SHOW CAUSE




                                           ZEFF LAW FIRM, LLC
                                           Gregg L. Zeff, Esquire #042531988
                                           100 Century Parkway
                                           Suite 160
                                           Mount Laurel, NJ 08054
                                           (856) 778-9700 (T)
                                           (609) 534-0992 (F)
                                           GZeff@glzefflaw.com




 April 19, 2021
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 2 of 33 PageID: 995




                                                   TABLE OF AUTHORITIES
 Cases

 City of Birmingham Relief & Ret. Sys. v. ExxonMobil Corp., DOCKET NO. A-4279-17T3 (N.J.
    Super. May. 6, 2019)................................................................................................................. 14
 Conestoga Wood Specialties Corp. v. Sec’y of the U.S. Health and Serv., 724 F.3d 377, 382 (3d Cir.
    2013) ......................................................................................................................................... 19
 Corp. Synergies, No. 18-3246 (3d Cir. Jun. 4, 2019) ................................................................... 12
 Farmer v. Brennan, 511 U.S. 825, 834 (1994)............................................................................ 3, 4
 Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 102 (3d Cir. 1988) ................ 18
 Harvey v. Chertoff, 263 F. App’x 188, 191 (3d Cir. 2008) ............................................................. 3
 Holland v. Rosen, 895 F.3d 272, 286 (3d Cir. 2018) ...................................................................... 19
 Hope v. Warden York County Prison, No. 20-1784 (3d Cir. 2020) .................................... 4, 6, 7, 8
 Hope v. Warden York County Prison, No. 20-1784 (3d Cir. 2020) ................................................ 4
 Illinois, ex. Rel. Hartigan v. Peter, 871 F.2d 1336, 1338, 1342 (7th Cir. 1989) .......................... 13
 In re Venezia, 191 N.J. 259, 278 n.7 (2007) ................................................................................. 14
 KOS Pharmaceuticals, Inc. v. Andrx Corp., 369 F.3d 700 (3d Cir. 2004) ............................. 16, 18
 Lenin v. Borough of Tenafly, 515 F. App’x 114, 117 (3d Cir. 2013)............................................... 19
 Marshall Durbin Farms, Inc. v. National Farmers Organization, Inc., 446 F.2d 353 (5th Cir.
 1971)…………………………………………………………………………………………12, 13
 Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982) .................................................................... 19
 Samuel Sheitelman, Inc. v. Hoffman, 106 N.J. Super. 353, 356 (App. Div. 1969) ....................... 14
 Sims v. Greene, 161 F.2d 87 (3d Cir. 1947) ................................................................................. 11
 Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir. 1994) ..................................................................... 19
 Wilson v. Seiter, 501 U.S. 294, 297 (1991) ..................................................................................... 3
 Wragg v. Ortiz 1:20-cv-05496 (D.N.J.) ...................................................................................... 8, 9

 Rules

 F.R.Ev. 601 ............................................................................................................................. 16, 17
 Fed.R.Civ.Pr. 65(b)(3) .................................................................................................................... 5
 F.R.Ev. 702/703 ............................................................................................................................ 17
 N.J.Ct.R. 1:4-4 ........................................................................................................................ 16, 17
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 3 of 33 PageID: 996
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 4 of 33 PageID: 997




1        I.      Overview of the Facts
2
3             The Cumberland County Jail (“the Jail”), through Defendants has tirelessly worked to

4      contain the COVID-19 virus and its effect on inmates. The allegations presented to this court

5      by Plaintiffs are not only misleading, but, in many instances, they are factually inaccurate

6      and brought by a series of correctional officers that have been disciplined and fired by the

7      Warden.

8             As people across our country scramble to compete for an opportunity to get the

9      COVID-19 vaccine, all inmates and officers at the Jail have been offered vaccination. And

10     despite the Jail making the vaccine available to inmates less than 20% have accepted and all

11     of the named Plaintiffs have refused vaccination. Also, recently, rapid antigen testing,

12     approved by the CDC is available at the Jail to inmates.

13            The evidence will show that Cumberland County and Cumberland County Jail acted

14     quickly in an effort to mitigate COVID-19. Procedures were instituted in March 2020 to

15     educate staff and inmates about COVID, and immediate efforts were made to increase

16     cleaning and cleaning supplies. Visitation was limited and then stopped. Quarantining of

17     new inmates was instituted in March, 2020. By April, all inmates and staff had masks,

18     temperatures were taken, medical monitored health and isolation and quarantine protocols

19     were instituted. Unfortunately, the Jail, like the rest of the planet, suffered from low supplies

20     of personal protection equipment such as masks and gowns. As on the rest of the planet,

21     early COVID-19 testing was difficult to obtain and results were delayed often beyond the 15-

22     day quarantine period. The evidence will show that the County and Jail worked diligently

23     and together with medical provider CFG to obtain appropriate testing and PPE. The court
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 5 of 33 PageID: 998




1      will also hear that the Warden and Jail relied on the advice of CFG and its medical staff to

2      determine testing, quarantining and isolation of inmates throughout the pandemic.

3                     As the pandemic and time progressed, CDC guidelines changed and supplies

4      and testing became more available, the Jail was able adapt and provide appropriately. Safety

5      procedures have been in place at the Cumberland County Jail on almost a contemporaneous-

6      basis with when CDC, New Jersey Department of Health, and Cumberland County

7      Department of Health guidelines have been issued.

8               The court will soon hear from Plaintiffs and witnesses for the Plaintiffs with limited

9      knowledge of the policies, procedures, protocols and processes the County, the County

10     Department of Health, the Jail, CFG and the medical provider have gone through to mitigate

11     against the pandemic.

12              The court will also hear from the Defense witnesses that the Jail and its COVID

13     infection and death rates are no worse than the state, other facilities and the public at large.

14     Far from deliberate indifference, the Jail and Warden have acted with reasonable diligence

15     and care under the most trying of circumstance.

16

17       II.      Overview of the Law
18
19                a. Because Plaintiffs do not establish that the Jail was deliberately indifferent;
20                   they do not establish any constitutional violations.
21
22             Hope v. Warden York County Prison, No. 20-1784 (3d Cir. 2020) and the Third Circuit

23    Model Jury Charges are guideposts for this court in this matter. Hope, and the Model Charges

24    show the enormous burden Plaintiffs must overcome to succeed in this matter. As guidance for

25    how this Court should view the facts here, Hope observed that “in essence they
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 6 of 33 PageID: 999




1     [Plaintiff/Petitioner/Detainees] argue that the Government must eliminate entirely their risk of

2     contracting COVID-19. That task is not the constitutional standard, however. Hope noted at 24

3     that “important here—and largely ignored by the District Court and Petitioners—are the

4     legitimate objectives and difficulties of managing a detention facility, Hubbard II, 538 F.3d at

5     233, and the objectives of immigration detention: ensuring appearance at detention proceedings

6     and protecting the public from harm. See DiBuono, 713 F.2d at 993; 8 U.S.C. Section 1226(c).”

7                     Here, faced with an unprecedented pandemic, the Warden and Jail have relied

8     upon the CDC, State Department of Health, County Department of Health and CFG (Health care

9     provider to the Jail) for guidance and instruction on how to mitigate this disaster. In so doing,

10    the court will hear that the Warden and Jail implemented all procedures advised by the health

11    professionals. These efforts have led to an infection rate that mirrors that of the County itself.

12    Despite these efforts, inmates have contracted the virus and sadly, one inmate has died.

13
14
15
16           The Third Circuit Model Jury Charges provide the standard for this court to follow.
17           They are as follows:
18
19           4.11.1             Section 1983 – Conditions of Confinement –
20                                         Convicted Prisoner –
21                                   Denial of Adequate Medical Care
22
23           Model
24
25                   Because inmates must rely on prison authorities to treat their serious medical needs,
26           the government has an obligation to provide necessary medical care to them. In this case,
27           [plaintiff] claims that [defendant] violated the Eighth Amendment to the United States
28           Constitution by showing deliberate indifference to a serious medical need on [plaintiff’s]
29           part. Specifically, [plaintiff] claims that [briefly describe plaintiff’s allegations].
30
31                   In order to establish [his/her] claim for violation of the Eighth Amendment,
32           [plaintiff] must prove each of the following three things by a preponderance of the
33           evidence:
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 7 of 33 PageID: 1000




 1
 2                   First: [Plaintiff] had a serious medical need.
 3
 4                   Second: [Defendant] was deliberately indifferent to that serious medical need.
 5
 6                   Third: [Defendant’s] deliberate indifference caused [harm] [physical injury] 1 to
 7                   [plaintiff].
 8
 9           I will now proceed to give you more details on the first and second of these three
10           requirements.
11
12                   First, [plaintiff] must show that [he/she] had a serious medical need. A medical
13           need is serious, for example, when [include any of the following that are warranted by the
14           evidence]:
15
16               •   A doctor has decided that the condition needs treatment; or
17
18               •   The problem is so obvious that non-doctors would easily recognize the need for
19                   medical attention; or
20
21               •   Denying or delaying medical care creates a risk of permanent physical injury; or
22
23               •   Denying or delaying medical care causes needless pain.
24
25                   Second, [plaintiff] must show that [defendant] was deliberately indifferent to that
26           serious medical need. [Plaintiff] must show that [defendant] knew of an excessive risk to
27           [plaintiff’s] health, and that [defendant] disregarded that risk by failing to take reasonable
28           measures to address it.
29
30                   [Plaintiff] must show that [defendant] actually knew of the risk. If [plaintiff] proves
31           that there was a risk of serious harm to [him/her] and that the risk was obvious, you are
32           entitled to infer from the obviousness of the risk that [defendant] knew of the risk.
33           [However, [defendant] claims that even if there was an obvious risk, [he/she] was unaware
34           of that risk. If you find that [defendant] was unaware of the risk, then you must find that
35           [he/she] was not deliberately indifferent.]2
36
37                   There are a number of ways in which a plaintiff can show that a defendant was
38           deliberately indifferent, including the following. Deliberate indifference occurs when:
             1
                See Comment for a discussion of whether harm (and physical injury in particular),
      constitutes an element of this claim.
             2
              It is unclear who has the burden of proof with respect to a defendant’s claim of lack of
      awareness of an obvious risk. See Comment.
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 8 of 33 PageID: 1001




 1          [include any of the following examples, or others, that are warranted by the evidence]
 2
 3             •   A prison official denies a reasonable request for medical treatment, and the official
 4                 knows that the denial exposes the inmate to a substantial risk of pain or permanent
 5                 injury;
 6
 7             •   A prison official knows that an inmate needs medical treatment, and intentionally
 8                 refuses to provide that treatment;
 9
10             •   A prison official knows that an inmate needs medical treatment, and delays the
11                 medical treatment for non-medical reasons;
12
13             •   A prison official knows that an inmate needs medical treatment, and imposes
14                 arbitrary and burdensome procedures that result in delay or denial of the treatment;
15
16             •   A prison official knows that an inmate needs medical treatment, and refuses to
17                 provide that treatment unless the inmate is willing and able to pay for it;
18
19             •   A prison official refuses to let an inmate see a doctor capable of evaluating the need
20                 for treatment of an inmate’s serious medical need;
21
22             •    A prison official persists in a particular course of treatment even though the official
23                  knows that the treatment is causing pain and creating a risk of permanent injury.
24                  [In this case, [plaintiff] was under medical supervision. Thus, to show that
25          [defendant], a non-medical official, was deliberately indifferent, [plaintiff] must show that
26          [defendant] knew that there was reason to believe that the medical staff were mistreating
27          (or not treating) [plaintiff].]
28
29                  [Mere errors in medical judgment do not show deliberate indifference. Thus, a
30          plaintiff cannot prove that a doctor was deliberately indifferent merely by showing that the
31          doctor chose a course of treatment that another doctor disagreed with. [However, a doctor
32          is deliberately indifferent if [he/she] knows what the appropriate treatment is and decides
33          not to provide it for some non-medical reason.] [However, a doctor is deliberately
34          indifferent by arbitrarily interfering with a treatment, if the doctor knows that the treatment
35          has worked for the inmate in the past and that another doctor prescribed that specific course
36          of treatment for the inmate based on a judgment that other treatments would not work or
37          would be harmful.]]
38
39
40          Comment
41
42                 Applicability of the Eighth Amendment standard for denial of adequate medical
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 9 of 33 PageID: 1002




 1           care. The Eighth Amendment applies only to convicted prisoners,3 see, e.g., Whitley v.
 2           Albers, 475 U.S. 312, 318 (1986), and it appears that the Amendment does not apply to a
 3           convicted prisoner until after the prisoner has been sentenced, see Graham v. Connor, 490
 4           U.S. 386, 392 n.6 (1989) (dictum).4 Instruction 4.11 reflects the Eighth Amendment
 5           standard concerning the denial of medical care.
 6
 7                   The Eighth Amendment standard may be more difficult for plaintiffs to meet than
 8           the standard that applies to claims regarding treatment of pretrial detainees or of prisoners
 9           who have been convicted but not yet sentenced. Although “the contours of a state's due
10           process obligations to [pretrial] detainees with respect to medical care have not been
11           defined by the Supreme Court. . . . , it is clear that detainees are entitled to no less
12           protection than a convicted prisoner is entitled to under the Eighth Amendment.” A.M. v.
13           Luzerne County Juvenile Detention Center, 372 F.3d 572, 584 (3d Cir. 2004); see City of
14           Revere v. Massachusetts General Hosp., 463 U.S. 239, 244 (1983) (stating that the “due
15           process rights of a person [injured while being apprehended by police] are at least as great
16           as the Eighth Amendment protections available to a convicted prisoner”); County of
17           Sacramento v. Lewis, 523 U.S. 833, 850 (1998) (“Since it may suffice for Eighth
18           Amendment liability that prison officials were deliberately indifferent to the medical needs
19           of their prisoners . . . it follows that such deliberately indifferent conduct must also be
20           enough to satisfy the fault requirement for due process claims based on the medical needs
21           of someone jailed while awaiting trial.”).
22
23                   In Hubbard v. Taylor, a nonmedical conditions-of-confinement case, the Third
24           Circuit held that the district court committed reversible error by analyzing the pretrial
25           detainee plaintiffs’ claims under Eighth Amendment standards. Hubbard v. Taylor, 399
26           F.3d 150, 166-67 (3d Cir. 2005). The Hubbard court stressed that while the Eighth
27           Amendment standards have been taken to establish a floor below which treatment of
28           pretrial detainees cannot sink, those standards do not preclude the application of a more

             3
                 Betts v. New Castle Youth Development Center, 621 F.3d 249 (3d Cir. 2010),
      applied Eighth Amendment standards to a claim arising from injuries to a youth who had
      been “adjudicated delinquent” and “had been committed to ... a maximum security
      program for serious [juvenile] offenders,” id. at 252, 256 n.8.
             4
                 Addressing substantive and procedural due process claims arising from
      placement in restrictive confinement, the Court of Appeals has treated as pretrial
      detainees two plaintiffs who – during the relevant period – were awaiting resentencing
      after the vacatur of their death sentences. See Stevenson v. Carroll, 495 F.3d 62, 67 (3d
      Cir. 2007) (“Although both Stevenson and Manley had been convicted at the time of their
      complaint, they are classified as pretrial detainees for purposes of our constitutional
      inquiry.... Their initial sentences had been vacated and they were awaiting resentencing at
      the time of their complaint and for the duration during which they allege they were
      subjected to due process violations.... The Warden does not contest the status of the
      appellants as pretrial detainees for purposes of this appeal.”).
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 10 of 33 PageID: 1003




 1             protective due process standard to pretrial detainees under Bell v. Wolfish, 441 U.S. 520
 2             (1979). See Hubbard, 399 F.3d at 165-66. While Hubbard was a nonmedical conditions-
 3             of-confinement case, the Hubbard court suggested that its analysis would apply to all
 4             conditions-of-confinement cases, including those claiming denial of adequate medical
 5             care. See id. at 166 n.22.5
 6                     Content of the Eighth Amendment standard for denial of adequate medical care.
 7             Because inmates “must rely on prison authorities to treat [their] medical needs,” the
 8             government has an “obligation to provide medical care for those whom it is punishing by
 9             incarceration.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). Eighth Amendment claims
10             concerning denial of adequate medical care constitute a subset of claims concerning prison
11             conditions. In order to prove an Eighth Amendment violation arising from the conditions
12             of confinement, the plaintiff must show that the condition was “sufficiently serious,”
13             Wilson v. Seiter, 501 U.S. 294, 298 (1991), and also that the defendant was “‘deliberate[ly]
14             indifferen[t]’ to inmate health or safety,” Farmer v. Brennan, 511 U.S. 825, 834 (1994).
15             Deliberate indifference to the inmate’s serious medical needs violates the Eighth
16             Amendment, “whether the indifference is manifested by prison doctors in their response to
17             the prisoner's needs or by prison guards in intentionally denying or delaying access to
18             medical care or intentionally interfering with the treatment once prescribed.” Estelle, 429
19             U.S. at 104-05.

               5
                  On some prior occasions, the Third Circuit has indicated that the standard for pretrial
       detainees is identical to that for convicted prisoners. See Groman v. Township of Manalapan, 47
       F.3d 628, 637 (3d Cir. 1995) (“Failure to provide medical care to a person in custody can rise to
       the level of a constitutional violation under § 1983 only if that failure rises to the level of
       deliberate indifference to that person's serious medical needs.”). In other cases, the court has
       noted, but not decided, the question whether pretrial detainees should receive more protection
       (under the Due Process Clauses) than convicted prisoners do under the Eighth Amendment. See,
       e.g., Kost v. Kozakiewicz, 1 F.3d 176, 188 n.10 (3d Cir. 1993) (“It appears that no determination
       has as yet been made regarding how much more protection unconvicted prisoners should receive.
       The appellants, however, have not raised this issue, and therefore we do not address it.”); Natale
       v. Camden County Correctional Facility, 318 F.3d 575, 581 n.5 (3d Cir. 2003); Woloszyn v.
       County of Lawrence, 396 F.3d 314, 320 n.5 (3d Cir. 2005) (“[I]n developing our jurisprudence
       on pre-trial detainees' suicides we looked to the Eighth Amendment ... because the due process
       rights of pre-trial detainees are at least as great as the Eighth Amendment rights of convicted and
       sentenced prisoners”); Wharton v. Danberg, 854 F.3d 234, 247 (3d Cir. 2017) (noting that “while
       the detention of sentenced inmates is governed by the Eight Amendment, the treatment of
       pretrial detainees is governed by the Due Process Clause,” but finding no need to delve into any
       differences, because the suit was against supervisory officials for the creation of policies and
       practices, which requires deliberate indifference, and there was no genuine dispute of material
       fact as to deliberate indifference). See also E. D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019)
       (holding that “immigration detainees are entitled to the same due process protections” as pretrial
       detainees).
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 11 of 33 PageID: 1004




 1
 2                    As noted, in cases regarding medical care, the first (or objective) prong of the
 3            Eighth Amendment test requires that the plaintiff show a serious medical need. A medical
 4            condition that “has been diagnosed by a physician as requiring treatment” is a serious
 5            medical need. Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir. 2003). So is a medical
 6            problem “that is so obvious that a lay person would easily recognize the necessity for a
 7            doctor's attention.” Monmouth County Correctional Institutional Inmates v. Lanzaro, 834
 8            F.2d 326, 347 (3d Cir. 1987) (quoting Pace v. Fauver, 479 F. Supp. 456, 458 (D.N.J.1979),
 9            aff'd, 649 F.2d 860 (3d Cir. 1981)). The serious medical need prong is also met in cases
10            where “[n]eedless suffering result[s] from a denial of simple medical care, which does not
11            serve any penological purpose.” Atkinson, 316 F.3d at 266. Likewise, “where denial or
12            delay causes an inmate to suffer a life long handicap or permanent loss, the medical need
13            is considered serious.” Lanzaro, 834 F.2d at 347. Denial of access to potable water for two
14            or three days, especially when the prisoner is menstruating, can constitute an Eight
15            Amendment violation, as can the denial of sanitary napkins and medications for migraines
16            and menstrual cramps. Chavarriaga v. N.J. Dept. of Corr., 806 F.3d 210 (3d Cir. 2015).
17            Cf. Michtavi v. Scism, 808 F.3d 203, 207 (3d Cir. 2015) (“Because there is no authority
18            establishing—let alone ‘clearly’ establishing—a right for prisoners to receive treatment for
19            conditions resulting in impotence and/or infertility, such as retrograde ejaculation or
20            erectile dysfunction, Appellants are entitled to qualified immunity.”).
21                    As to the second (or subjective) prong of the Eighth Amendment test, mere errors
22            in medical judgment or other negligent behavior do not meet the mens rea requirement.
23            See Estelle, 429 U.S. at 107.6 Rather, the plaintiff must show subjective recklessness on
24            the defendant’s part. “[A] prison official cannot be found liable under the Eighth
25            Amendment for denying an inmate humane conditions of confinement unless the official
26            knows of and disregards an excessive risk to inmate health or safety; the official must both
27            be aware of facts from which the inference could be drawn that a substantial risk of serious
28            harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.7 However,

              6
                 By contrast, a plaintiff can prove deliberate indifference by showing that a
       physician knew what the appropriate treatment was and decided not to provide that
       treatment for a non-medical reason such as cost-cutting. See Durmer v. O’Carroll, 991
       F.2d 64, 69 (3d Cir. 1993) (“[I]f the inadequate care was a result of an error in medical
       judgment on Dr. O'Carroll's part, Durmer's claim must fail; but, if the failure to provide
       adequate care in the form of physical therapy was deliberate, and motivated by non
       medical factors, then Durmer has a viable claim.”).

               Similarly, though “mere disagreements over medical judgment do not state Eighth
       Amendment claims,” White v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990), a prison
       doctor violates the Eighth Amendment when he or she “deliberately and arbitrarily . . .
       ‘interfer[es] with modalities of treatment prescribed by other physicians, including
       specialists, even though these modalities of treatment ha[ve] proven satisfactory,’” id. at
       111 (quoting amended complaint).
              7
                  The subjective “deliberate indifference” standard for Eighth Amendment conditions of
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 12 of 33 PageID: 1005




 1             the plaintiff “need not show that a prison official acted or failed to act believing that harm
 2             actually would befall an inmate; it is enough that the official acted or failed to act despite
 3             his knowledge of a substantial risk of serious harm.” Id. at 842. In sum, “a prison official
 4             may be held liable under the Eighth Amendment for denying humane conditions of
 5             confinement only if he knows that inmates face a substantial risk of serious harm and
 6             disregards that risk by failing to take reasonable measures to abate it.” Id. at 847.
 7
 8                     The plaintiff can use circumstantial evidence to prove subjective recklessness: The
 9             jury is entitled to “conclude that a prison official knew of a substantial risk from the very
10             fact that the risk was obvious.” Id. at 842. However, the jury need not draw that inference;
11             “it remains open to the officials to prove that they were unaware even of an obvious risk to
12             inmate health or safety.” Id. at 844. The defendants “might show, for example, that they
13             did not know of the underlying facts indicating a sufficiently substantial danger and that
14             they were therefore unaware of a danger, or that they knew the underlying facts but
15             believed (albeit unsoundly) that the risk to which the facts gave rise was insubstantial or
16             nonexistent.” Id.8
17
18                      Two bracketed sentences in the model reflect the fact that a defendant will escape
19             liability if the jury finds that even though the risk was obvious, the defendant was unaware
20             of the risk. A footnote appended to those sentences notes some uncertainty concerning the
21             burden of proof on this point. On the one hand, the Farmer Court’s references to
22             defendants “prov[ing]” and “show[ing]” lack of awareness suggest that once a plaintiff
23             proves that a risk was obvious, the defendant then has the burden of proving lack of
24             awareness of that obvious risk. On the other hand, the factual issues concerning the risk’s
25             obviousness and the defendant’s awareness of the risk may be closely entwined, rendering
26             it confusing to present the latter issue as one on which the defendant has the burden of
27             proof. Accordingly, the model does not explicitly address the question of burden of proof
28             concerning that issue.
29
30                    “[E]ven officials who actually knew of a substantial risk to inmate health or safety
31             may be found free from liability if they responded reasonably to the risk, even if the harm
32             ultimately was not averted”; a defendant “who act[ed] reasonably cannot be found liable
33             under the Cruel and Unusual Punishments Clause.” Id. at 844-45.
34
35                     The Third Circuit has enumerated a number of ways in which a plaintiff could show

       confinement claims is distinct from the objective “deliberate indifference” standard for
       municipal liability through inadequate training, supervision or screening. See Farmer, 511 U.S.
       at 840-41 (distinguishing City of Canton v. Harris, 489 U.S. 378 (1989)); supra Instruction 4.6.7
       cmt. & Instruction 4.6.8 cmt.
               8
                However, a defendant “would not escape liability if the evidence showed that he
       merely refused to verify underlying facts that he strongly suspected to be true, or declined to
       confirm inferences of risk that he strongly suspected to exist.” Id. at 843 n.8.
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 13 of 33 PageID: 1006




 1            deliberate indifference. Deliberate indifference exists, for example:
 2
 3                 •   “[w]here prison authorities deny reasonable requests for medical treatment ... and
 4                     such denial exposes the inmate ‘to undue suffering or the threat of tangible residual
 5                     injury’ ”;9
 6
 7                 •   “where ‘knowledge of the need for medical care [is accompanied by the] ...
 8                     intentional refusal to provide that care’ ”;10
 9
10                 •   where “necessary medical treatment [i]s ... delayed for non-medical reasons”;11
11
12                 •   “where prison officials erect arbitrary and burdensome procedures that ‘result[] in
13                     interminable delays and outright denials of medical care to suffering inmates’ ”;12


              9
                 Monmouth County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 346
       (3d Cir. 1987) (quoting Westlake v. Lucas, 537 F.2d 857, 860 (6th Cir.1976)); see
       Pearson v. Prison Health Serv., 850 F.3d 526, 540 (3d Cir. 2017) (reversing summary
       judgment for a nurse who was told that prisoner was suffering from excruciating pain at a
       time he was not being treated by a physician, refused to examine him in his cell, forced
       him to crawl to a wheelchair to obtain medical treatment, and did nothing but order him
       placed in the infirmary overnight despite recognized signs of appendicitis); Palakovic v.
       Wetzel, 854 F.3d 209 (3d Cir. 2017) (finding complaint sufficient because it alleged that
       medical personnel were forbidden from speaking with mentally ill prisoners in solitary
       confinement for more than one or two minutes at a time through solid steel doors, relied
       on medication rather than counseling, failed to evaluate the efficacy of the medication
       even when told that it was not effective, and substituted solitary confinement for
       treatment). Palakovic also made clear that such a claim is distinct from a failure to
       prevent suicide claim.
              10
                 Id. (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th
       Cir.1985)).
              11
                   Id. (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th
       Cir.1985)); cf. Parkell v. Danberg, 833 F.3d 313, 339 (3d Cir. 2016) (noting that while
       logistical constraints unrelated to medical judgment typically do not excuse failure to
       provide adequate medical care, “there is a difference between actors who are actually
       responsible for these logistical constraints (or capable of remedying them) and actors who
       are not,” and therefore medical contractors who do not control the transportation
       practices of the Department of Corrections are not responsible for those deficiencies).
              12
                  Id. at 347 (quoting Todaro v. Ward, 565 F.2d 48, 53 (2d Cir.1977)). Compare Byrd v.
       Shannon, 715 F.3d 117, 127-28 (3d Cir. 2013) (delays in provision of eye drops for glaucoma
       did not establish deliberate indifference where the longest delay was attributable to inmate, who
       was “responsible [under a self-medication program] for the renewal of his prescriptions,” and
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 14 of 33 PageID: 1007




 1
 2                 •   where prison officials “condition provision of needed medical services on the
 3                     inmate's ability or willingness to pay”;13
 4
 5                 •   where prison officials “deny access to [a] physician capable of evaluating the need
 6                     for ... treatment” of a serious medical need;14
 7                 •   “where the prison official persists in a particular course of treatment ‘in the face of
 8                     resultant pain and risk of permanent injury.’ ”15
 9
10            When a prisoner is under medical supervision, “absent a reason to believe (or actual
11            knowledge) that prison doctors or their assistants are mistreating (or not treating) a
12            prisoner, a non-medical prison official ... will not be chargeable with the Eighth
13            Amendment scienter requirement of deliberate indifference.” Spruill v. Gillis, 372 F.3d
14            218, 236 (3d Cir. 2004). The “same division of labor concerns that underlie that rule apply
15            when a nurse knows that a prisoner is under a physician’s care and has no reason to believe
16            the doctor is mistreating the prisoner.” Pearson v. Prison Health Serv., 850 F.3d 526, 540
17            n.4 (3d Cir. 2017).
18
19                    Other sets of model instructions include, as an element of the claim, that the
20            defendant’s deliberate indifference to the plaintiff’s serious medical need caused harm to
21            the plaintiff. See, e.g., Fifth Circuit (Civil) Instruction 10.6; Eighth Circuit (Civil)
22            Instruction 4.31; Ninth Circuit (Civil) Instruction 11.11. It is somewhat difficult to discern
23            from the caselaw whether harm is a distinct element of an Eighth Amendment denial-of-
24            medical-care claim, because courts often discuss harm (or the prospect of harm) in
25            assessing whether the plaintiff showed a serious medical need.16 Assuming that the

       where “[o]ther delays were caused by the pharmacy that provided the eye drops”).
              13
                   Id.; compare Reynolds v. Wagner, 128 F.3d 166, 174 (3d Cir. 1997) (rejecting “the
       plaintiffs' argument that charging inmates for medical care is per se unconstitutional”).
              14
                 Lanzaro, 834 F.2d at 347 (quoting Inmates of Allegheny County Jail v. Pierce, 612
       F.2d 754, 762 (3d Cir.1979)).
              15
                 Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (quoting White v. Napoleon, 897
       F.2d 103, 109 (3d Cir. 1990)).
              16
                For example, the court in Brooks v. Kyler, 204 F.3d 102 (3d Cir. 2000) rejected a
       medical-needs claim based on the following reasoning:

                     Although a deliberate failure to provide medical treatment motivated by
              non-medical factors can present a constitutional claim, . . . in this case, it is
              uncontroverted that a nurse passing out medications looked at Brooks's injuries
              within minutes of the alleged beating, and that Brooks was treated by
              prison medical staff on the same day. Moreover, he presented no
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 15 of 33 PageID: 1008




 1            plaintiff must prove some harm, proof of physical injury clearly suffices. Proof of physical
 2            pain should also suffice, even absent other significant physical injury. Cf. Atkinson, 316
 3            F.3d at 266 (“Needless suffering resulting from a denial of simple medical care, which does
 4            not serve any penological purpose, is inconsistent with contemporary standards of decency
 5            and thus violates the Eighth Amendment.”). It is less clear whether emotional distress
 6            resulting from an increased risk of future physical injury gives rise to a damages claim for
 7            denial of medical care.
 8
 9                      Addressing a claim for injunctive relief, the Supreme Court has held that “the
10            Eighth Amendment protects against future harm to inmates.” Helling v. McKinney, 509
11            U.S. 25, 33 (1993). In Helling, the Court held that the plaintiff validly stated a claim “by
12            alleging that petitioners have, with deliberate indifference, exposed him to levels of
13            [environmental tobacco smoke] that pose an unreasonable risk of serious damage to his
14            future health.” Id. at 35. The Third Circuit, however, has held that “the Helling Court's
15            reasoning concerning injunctive relief does not translate to a claim for monetary relief.”
16            Fontroy v. Owens, 150 F.3d 239, 243 (3d Cir. 1998). Fontroy addressed whether an inmate
17            “can recover damages ... for emotional distress allegedly caused by his exposure to
18            asbestos, even though he presently manifests no physical injury.” Id. at 240. Reasoning
19            that “[i]n a conditions of confinement case, ‘extreme deprivations are required to make out
20            a . . . claim[,]’ ” id. at 244 (quoting Hudson, 503 U.S. at 9), the Third Circuit held that
21            “[f]ederal law does not provide inmates, who suffer no present physical injury, a cause of
22            action for damages for emotional distress allegedly caused by exposure to asbestos,” id.
23            More recently, however, a different Third Circuit panel seemed to depart from Fontroy in
24            a case involving an inmate’s claim regarding a risk of future injury from environmental
25            tobacco smoke (ETS). In Atkinson v. Taylor, 316 F.3d 257, 259-60, 262 (3d Cir. 2003),
26            the plaintiff alleged both current physical symptoms and a risk of future harm from
27            exposure to ETS. The Atkinson court distinguished the plaintiff’s claim concerning future
28            harm from the claim concerning present physical injury, and analyzed each separately. See
29            id. at 262. The panel majority held that the defendants were not entitled to qualified
30            immunity on the plaintiff’s future injury claim. See id. at 264. In a footnote, the panel
31            majority stated:
32
33                   If appellee can produce evidence of future harm, he may be able to recover
34                   monetary damages.       See Fontroy, 150 F.3d at 244.       However, the
35                   problematic quantification of those future damages is not relevant to the

              evidence of any harm resulting from a delay in medical treatment. See
              Hudson v. McMillian, 503 U.S. 1, 9 (1992) (“Because society does not
              expect that prisoners will have unqualified access to health care, deliberate
              indifference to medical needs amounts to an Eighth Amendment violation
              only if those needs are serious.”).

       Id. at 105 n.4; see also Lanzaro, 834 F.2d at 347 (“The seriousness of an inmate's medical need
       may also be determined by reference to the effect of denying the particular treatment.”).
     Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 16 of 33 PageID: 1009




 1                     present inquiry concerning whether the underlying constitutional right was
 2                     clearly established so that a reasonable prison official would know that he
 3                     subjected appellee to the risk of future harm. Moreover, even if appellee
 4                     is unable to establish a right to compensatory damages, he may be entitled
 5                     to nominal damages.
 6
 7             Id. at 265 n.6. While the cited passage from Fontroy held that damages are not available
 8             for such future injury claims, the Atkinson majority seemed to suggest that such damages
 9             are available (though they may be difficult to quantify), and that in any event nominal
10             damages might be available.17
11                     The Supreme Court’s more recent decision in Erickson v. Pardus, 127 S. Ct. 2197
12             (2007) (per curiam), may provide additional support for the notion that some damages
13             claims for future harm are cognizable. In Erickson, the plaintiff sued for damages and
14             injunctive relief after prison officials terminated his treatment program for a liver condition
15             resulting from hepatitis C. The court of appeals affirmed the dismissal of the complaint,
16             reasoning that the complaint failed to allege a “cognizable ... harm” resulting from the
17             termination of the treatment program. Erickson, 127 S. Ct. at 2199. The Supreme Court
18             vacated and remanded, holding that the plaintiff sufficiently alleged harm by asserting that
19             the interruption of his treatment program threatened his life. See id. at 2200.18
20
21                    42 U.S.C. § 1997e(e) provides that “[n]o Federal civil action may be brought by a
22             prisoner confined in a jail, prison, or other correctional facility, for mental or emotional
23             injury suffered while in custody without a prior showing of physical injury.” For
24             discussion of this limitation, see the Comments to Instructions 4.8.1 and 4.10. To the extent
25             that Section 1997e(e) requires some physical injury (other than physical pain) in order to

               17
                   Atkinson accords with a pre-Helling case, White v. Napoleon, 897 F.2d 103 (3d Cir.
       1990), in which one of the plaintiffs alleged that a prison doctor’s “sadistic and deliberate
       indifference to his serious medical needs . . . caused him needless anxiety . . . and intentionally
       and needlessly put him at a substantially increased risk of peptic ulcer,” id. at 108. Though the
       plaintiff had not alleged that his physical condition actually worsened as a result of the doctor’s
       conduct, the court held that he had stated an Eighth Amendment claim. In so ruling, the court
       stated that it was “not prepared to hold that inflicting mental anxiety alone cannot constitute
       cruel and unusual punishment.” Id. at 111. The plaintiffs in White sought both injunctive and
       monetary relief, and the court did not resolve whether the plaintiff who suffered mental anxiety
       and increased risk of future harm (but no present physical injury) could obtain damages. See id.
       at 111 (“What damages, if any, flow from the alleged conduct is an issue for later proceedings.”).
               18
                     The Court explained: “The complaint stated that Dr. Bloor's decision to
       remove petitioner from his prescribed hepatitis C medication was ‘endangering [his]
       life.’... It alleged this medication was withheld ‘shortly after’ petitioner had commenced a
       treatment program that would take one year, that he was ‘still in need of treatment for this
       disease,’ and that the prison officials were in the meantime refusing to provide
       treatment.... This alone was enough to satisfy Rule 8(a)(2).” Id.
    Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 17 of 33 PageID: 1010




1           permit recovery of damages for mental or emotional injury, the jury instructions on
2           damages should reflect this requirement. However, not all Eighth Amendment denial-of-
3           medical-care claims fall within the scope of Section 1997e(e). “[T]he applicability of the
4           personal injury requirement of 42 U.S.C. § 1997e(e) turns on the plaintiff's status as a
5           prisoner, not at the time of the incident, but when the lawsuit is filed.” Abdul-Akbar v.
6           McKelvie, 239 F.3d 307, 314 (3d Cir. 2001) (en banc).
    Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 18 of 33 PageID: 1011




1           4.11.2        Section 1983 – Conditions of Confinement –
2                                    Convicted Prisoner –
3                           Failure to Protect from Suicidal Action
4
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 19 of 33 PageID: 1012




         Model

                  Because inmates must rely on prison authorities to treat their serious medical needs,
         the government has an obligation to provide necessary medical care to them. If an inmate
         is particularly vulnerable to suicide, that is a serious medical need. In this case, [plaintiff]
         claims that [decedent] was particularly vulnerable to suicide and that [defendant] violated
         the Eighth Amendment to the United States Constitution by showing deliberate
         indifference to that vulnerability.

                 In order to establish [his/her] claim for violation of the Eighth Amendment,
         [plaintiff] must prove the following three things by a preponderance of the evidence:

                 First: [Decedent] was particularly vulnerable to suicide. [Plaintiff] must show that
                 there was a strong likelihood that [decedent] would attempt suicide.

                 Second: [Defendant] was deliberately indifferent to that vulnerability.

                 Third: [Decedent] [would have survived] [would have suffered less harm] if
                 [defendant] had not been deliberately indifferent.

                 I will now give you more details on the second of these three elements. To show
         that [defendant] was deliberately indifferent, [plaintiff] must show that [defendant] knew
         that there was a strong likelihood that [decedent] would attempt suicide, and that
         [defendant] disregarded that risk by failing to take reasonable measures to address it.

                 [Plaintiff] must show that [defendant] actually knew of the risk. 19 [If a prison
         official knew of facts that [he/she] strongly suspected to be true, and those facts indicated
         a substantial risk of serious harm to an inmate, the official cannot escape liability merely
         because [he/she] refused to take the opportunity to confirm those facts. But keep in mind
         that mere carelessness or negligence is not enough to make an official liable. It is not
         enough for [plaintiff] to show that a reasonable person would have known, or that
         [defendant] should have known, of the risk to [plaintiff]. [Plaintiff] must show that
         [defendant] actually knew of the risk.]



         19
            This Instruction is based on Farmer v. Brennan, 511 U.S. 825, 837 (1994), which
  rejected “an objective test for deliberate indifference” under the Eighth Amendment and held
  that such a claim requires that “the official knows of and disregards an excessive risk.” Readers
  should be aware that in Palakovic v. Wetzel, 854 F.3d 209 (3d Cir. 2017), however, the court of
  appeals stated that the district court “erroneously applied a subjective test,” by examining what
  the officials were actually aware of as opposed to what they should have been aware of and that
  “our case law is clear: It is not necessary for the custodian to have a subjective appreciation of
  the detainee’s particular vulnerability.” Id. at 231. See discussion in Comment.
          In light of Palakovic, in appropriate cases, this sentence of the Instruction might be
  altered to state, “[Plaintiff] must show that [defendant] knew or should have known of the risk,”
  and the last two sentences of this paragraph of the Instruction omitted.
                                                    1
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 20 of 33 PageID: 1013




                  If [plaintiff] proves that the risk of a suicide attempt by [decedent] was obvious,
          you are entitled to infer from the obviousness of the risk that [defendant] knew of the risk.
          [However, [defendant] claims that even if there was an obvious risk, [he/she] was unaware
          of that risk. If you find that [defendant] was unaware of the risk, then you must find that
          [he/she] was not deliberately indifferent.]20


          Comment

                  A Section 1983 claim arising from a prisoner’s suicide (or attempted suicide) falls
          within the general category of claims concerning denial of medical care. See, e.g.,
          Woloszyn v. County of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005) (“A particular
          vulnerability to suicide represents a serious medical need.”). For an overview of the Eighth
          Amendment standard for denial of adequate medical care, see Comment 4.11.1, supra. A
          specific instruction is provided here for suicide cases because the Court of Appeals has
          articulated a distinct framework for analyzing such claims.

                   Vulnerability to suicide. The plaintiff must show that the decedent “had a
          ‘particular vulnerability to suicide.’ ” Woloszyn, 396 F.3d at 319 (quoting Colburn v.
          Upper Darby Township, 946 F.2d 1017, 1023 (3d Cir. 1991)). “[T]here must be a strong
          likelihood, rather than a mere possibility, that self-inflicted harm will occur.” Woloszyn,
          396 F.3d at 320 (quoting Colburn, 946 F.2d at 1024). This requirement does not “demand
          a heightened showing at the pleading stage . . . that the plaintiff’s suicide was temporally
          imminent or somehow clinically inevitable.” Palakovic v. Wetzel, 854 F.3d 209, 230 (3d
          Cir. 2017) (noting that the detainee’s “suicidal propensities were so readily apparent that
          his fellow inmates nicknamed him ‘Suicide.’ ”).
                   Deliberate indifference. Prior to the Supreme Court’s decision in Farmer v.
          Brennan, 511 U.S. 825 (1994), the court of appeals had articulated an objective test for
          prison suicide cases: “[A] plaintiff in a prison suicide case has the burden of establishing
          three elements: (1) the detainee had a ‘particular vulnerability to suicide,’ (2) the custodial
          officer or officers knew or should have known of that vulnerability, and (3) those officers
          ‘acted with reckless indifference’ to the detainee's particular vulnerability.” Colburn v.
          Upper Darby Township, 946 F.2d 1017, 1023 (3d Cir. 1991). Colburn involved a pre-trial
          detainee, whose claim was governed by the Due Process Clause rather than the Eighth
          Amendment, but the court of appeals drew on Eighth Amendment jurisprudence to fashion
          this test. It explained that the “should have known” requirement is a “phrase of art with a
          meaning distinct from its usual meaning in the context of the law of torts. . . . It connotes
          something more than a negligent failure to appreciate the risk of suicide presented by the
          particular detainee, though something less than subjective appreciation of that risk.” Id. at
          1025. The court of appeals applied the Colburn standard in an Eighth Amendment case.
          Young v. Quinlan, 960 F.2d 351, 360 (3d Cir. 1992).

                  In Farmer, the Supreme Court granted certiorari “because Courts of Appeals had

           It is unclear who has the burden of proof with respect to a defendant’s claim of lack of
          20

  awareness of an obvious risk. See Comment 4.11.1.

                                                     2
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 21 of 33 PageID: 1014




        adopted inconsistent tests for ‘deliberate indifference,’ ” and pointed to a decision from the
        Seventh Circuit requiring a “subjective standard” and the Young case from the Third Circuit
        adopting the “knows or should have known” standard. 511 U.S. at 832. In resolving this
        conflict, Farmer expressly held that “a prison official cannot be found liable under the
        Eighth Amendment for denying an inmate humane conditions of confinement unless the
        official knows of and disregards an excessive risk to inmate health or safety; . . . . an
        official’s failure to alleviate a significant risk that he should have perceived but did not,
        while no cause for commendation, cannot under our cases be condemned as the infliction
        of punishment.” 511 U.S. at 837-38. It explained that a “factfinder may conclude that a
        prison official knew of a substantial risk from the very fact that the risk was obvious,” but
        cautioned: “When instructing juries in deliberate indifference cases with such issues of
        proof, courts should be careful to ensure that the requirement of subjective culpability is
        not lost. It is not enough to find that a reasonable person would have known, or that the
        defendant should have known, and juries should be instructed accordingly.” 511 U.S. at
        842-43 & n.8.

               The court of appeals applied Farmer’s requirement of actual knowledge in a
        subsequent Eighth Amendment prison suicide case. Singletary v. Pennsylvania Dept. of
        Corrections, 266 F.3d 186, 192 n.2 (3d Cir. 2001); see also Comments 4.11.1 & 4.11.3.
        The model instruction is designed for use in Eighth Amendment cases and it employs the
        Farmer standard.

                In Woloszyn v. County of Lawrence, 396 F.3d 314 (3d Cir. 2005), the court of
        appeals confronted a suicide case involving a pretrial detainee. Claims regarding pretrial
        detainees are substantive due process claims, and it is not clear whether such claims should
        be analyzed under Farmer’s stringent Eighth Amendment test. See Comment 4.11.1
        (noting that the substantive due process test for claims concerning treatment of pretrial
        detainees may be less rigorous than the Eighth Amendment test for claims concerning
        treatment of convicted prisoners); see also Owens v. City of Philadelphia, 6 F. Supp. 2d
        373, 380 n.6 (E.D. Pa. 1998) (“The Eighth Amendment's cruel and unusual punishments
        clause – which underpins the subjective ‘criminal recklessness’ standard articulated in
        Farmer – seems rather remote from the values appropriate for determining the due process
        rights of those who, although in detention, have not been convicted of any crime.”). The
        court of appeals in Woloszyn observed that Farmer did not “directly control” the analysis
        because Farmer involved the Eighth Amendment and a pre-trial detainee’s claim arises
        under the Due Process Clause. It nevertheless suggested that “ ‘deliberate indifference’
        may be equivalent to the ‘should have known’ element required” by Colburn, but did “not
        attempt to reconcile those two phrases . . . because there is no evidence . . . that Woloszyn
        had a particular vulnerability to suicide,” and therefore the first element of the claim could
        not be established. Woloszyn, 396 F.3d at 321.

               In Palakovic v. Wetzel, 854 F.3d 209, 223 (3d Cir. 2017), an Eighth Amendment
        case involving the suicide of a sentenced prisoner, the court of appeals cited this passage
        from Woloszyn and stated that the Eighth Amendment “deliberate indifference” standard
        is “probably” equivalent to the “should have known” standard for pretrial detainees. It
        declared that the Due Process and Eight Amendment claims are “essentially equivalent,”

                                                  3
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 22 of 33 PageID: 1015




        and that “whether a pre-trial detainee or a convicted prisoner,” a plaintiff needs to show:

               (1) that the individual had a particular vulnerability to suicide, meaning that
               there was a “strong likelihood, rather than a mere possibility,” that a suicide
               would be attempted; (2) that the prison official knew or should have known
               of the individual's particular vulnerability; and (3) that the official acted
               with reckless or deliberate indifference, meaning something beyond mere
               negligence, to the individual's particular vulnerability.

        Palakovic v. Wetzel, 854 F.3d 209, 223–24 (3d Cir. 2017) (footnote omitted).

                It found it unnecessary to determine whether there is any difference between
        deliberate indifference and reckless indifference, because something beyond mere
        negligence is required under both formulations. 854 F.3d at 224 n.15.

                 But Palakovic was clear that the district court “erroneously applied a subjective
        test,” by examining what the officials were actually aware of as opposed to what they
        should have been aware of. Citing Colburn and Woloszyn—both pre-trial detainee cases—
        it held that “our case law is clear: It is not necessary for the custodian to have a subjective
        appreciation of the detainee’s particular vulnerability.” Id. at 231. It did not explain how
        this standard is consistent with Farmer, perhaps because the defendants took the position
        that Colburn governed. See Brief for Correction Officers, 2016 WL 5846656, at *23
        (quoting Colburn as “set[ting] forth a clear standard for establishing liability in prison
        suicide cases”); Brief for Dr. Rathore, Dr. Eidsvoog, and MHM, Inc., 2016 WL 5845936,
        at *14 & n.5 (relying on Colburn and noting that while it was a pre-trial detainee case, it
        “still applies to a convicted prisoner whose Eighth Amendment protections have
        attached”). See also Mullin v. Balicki, 875 F.3d 140, 149, 158-59 (3d Cir. 2017) (describing
        Palakovic as “clarify[ying] our vulnerability-to-suicide precedent,” and explaining that a
        “vulnerability-to-suicide claim, which is simply a more specific articulation of the Eighth
        Amendment rule that prison officials must not be deliberately indifferent to a prisoner's
        serious medical needs, requires showing (1) the existence of a particular vulnerability to
        suicide, (2) that a prison official knew or should have known of the individual's particularly
        vulnerability, and (3) that the official acted with reckless or deliberate indifference to the
        particular vulnerability.”); Kedra v. Schroeter, 876 F.3d 424, 440 (3d Cir. 2017)
        (describing Palakovic as holding that the deliberate indifference standard in the prison
        suicide context is objective and that “the relevant inquiry for both substantive due process
        claims and Eighth Amendment claims [is] whether the prison official knew or should have
        known of the individual's particular vulnerability.”)

                In light of the apparent tension between the decision in Farmer and the decisions
        in Palakovic, Mullin, and Kedra, the committee has decided to retain the Instruction’s
        actual knowledge requirement, and to offer an alternative in the relevant footnote to the
        Instruction.

              Under the Farmer deliberate indifference standard, even “officials who actually
        knew of a substantial risk to inmate health or safety may be found free from liability if they

                                                  4
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 23 of 33 PageID: 1016




         responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer,
         511 U.S. at 844.

                  Causation. Although the standard stated in Woloszyn does not explicitly include an
         element of causation, district court opinions have applied a causation test. See, e.g., Foster
         v. City of Philadelphia, 2004 WL 225041, at *7 (E.D. Pa. 2004) (“[B]ecause Massey's
         failure to act consistent with Police Department Directives on High-Risk Suicide Detainees
         (requiring communication of suicidal tendencies to the supervisor and all other police
         officials coming into contact with the detainee) could be found to be found to be a factor
         contributing to Foster's suicide attempt, Plaintiff has made the requisite causal nexus.”); id.
         at *8 (“Because a reasonable jury could find that Foster's suicide attempt could have been
         prevented had Moore monitored Foster more closely, Plaintiff has made the requisite causal
         nexus.”); Owens, 6 F. Supp. 2d at 382-83 (“Because the omissions complained of could be
         found to have been among the factors resulting in the non-deliverance of the pass [to see a
         psychiatrist] at a time contemporaneous to the last sighting of Gaudreau alive, plaintiffs
         have made a showing of the requisite causal nexus.”). Including the element of causation
         seems appropriate; as the Court of Appeals stated regarding claims of failure to protect
         from attack, “to survive summary judgment on an Eighth Amendment claim asserted under
         42 U.S.C. § 1983, a plaintiff is required to produce sufficient evidence of (1) a substantial
         risk of serious harm; (2) the defendants' deliberate indifference to that risk; and (3)
         causation.” Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997).

         Liability of supervisory officials. A prison administrator can be held liable for his own
         deliberate indifference to the risk of suicide even if he has no specific knowledge of any
         particular inmate, because a “high-ranking prison official can expose an inmate to danger
         by failing to correct serious known deficiencies in the provision of medical care to the
         inmate population.” Barkes v. First Correctional Medical, 766 F.3d 307, 324 (3d Cir.
         2014), rev’d on other grounds, 135 S. Ct. 2042, 2043 (2015). There was evidence in
         Barkes that “serious deficiencies in the provision of medical care by a private, third-party
         provided resulted in an inmate’s suicide,” id. at 310, that prison officials “were aware of
         an unreasonable risk that [the contractor’s] declining performance would result in a
         failure to treat or a mistreatment of an inmate's serious medical condition,” and that by
         failing to enforce compliance with the standards required by their contract, the prison
         officials “were deliberately indifferent to the risk that [the contractor’s] flagging quality
         would result in a violation of an inmate's constitutional rights.” Id. at 331. See also
         Comment 4.6.1 (discussing supervisory liability). When the Supreme Court reversed on
         the issue of qualified immunity, it did not reach the merits of the constitutional claim
         itself. Taylor v. Barkes, 135 S. Ct. 2042, 2043 (2015). It did, however, express some
         skepticism, noting that “the weight of authority at the time of Barkes’s death suggested
         that such a right did not exist.” Id. at 2044-45 (citing cases from the Fourth, Fifth, Sixth,
         and Eleventh Circuits).


          Regarding Plaintiffs’ arguments about alleged deliberate indifference, their allegations

  are not supported in fact or in law. The Eighth Amendment protects inmates convicted of crimes

                                                   5
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 24 of 33 PageID: 1017




  from the infliction of “cruel and unusual punishments.” The Supreme Court’s cases “have held

  that a prison official violates the Eighth Amendment only when two requirements are met.”

  Farmer v. Brennan, 511 U.S. 825, 834 (1994). “First, the deprivation alleged must be,

  objectively, ‘sufficiently serious.’” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)).

  Accordingly, “a prison official’s act or omission must result in the denial of ‘the minimal civilized

  measure of life’s necessities.” Id. (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). A

  plaintiff alleging a failure to prevent harm “must show that he is incarcerated under conditions

  posing a substantial risk of serious harm.” Id.

          Second, “‘only the unnecessary and wanton infliction of pain implicates the Eighth

  Amendment.’” Id. (quoting Wilson, 501 U.S. at 297). Therefore, for there to be an Eighth

  Amendment violation, “a prison official must have a sufficiently culpable state of mind.” Id.

  (quoting Wilson, 501 U.S. at 297). And, as the Supreme Court explained, “[i]n prison-conditions

  cases that state of mind is one of deliberate indifference’ to inmate health or safety.” Id. (quoting

  Wilson, 501 U.S. at 302-03). That is, the inmate must show that the prison official “knows of and

  disregards an excessive risk to inmate health or safety.” Id. at 837.

          Likewise, for pretrial detainees, the Fifth Amendment prohibits deliberate indifference to

  health or safety. Harvey v. Chertoff, 263 F. App’x 188, 191 (3d Cir. 2008). The Third Circuit

  “previously . . . found it constitutionally adequate to analyze pretrial detainees’ claims of

  inadequate medical care under the familiar deliberate indifference standard.” Id. (citing Natale v.

  Camden County Correctional Facility, 318 F.3d 575, 581-82 (3d Cir. 2003)). Under the Fifth

  Amendment, as under the Eighth Amendment, “prison officials who actually knew of a

  substantial risk to inmate health or safety may be found free from liability if they responded

  reasonably to the risk, even if the harm ultimately was not averted.” Id. (quoting Farmer, 511



                                                    6
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 25 of 33 PageID: 1018




  U.S. at 844).

          Plaintiffs’ allegations of deliberate indifference conflict with the reality, which is that

  Defendants here have shown great concern with Plaintiffs’ health and Defendants have taken

  many significant actions to mitigate risks to inmates’ health and safety. Accordingly, because the

  Jail has not shown deliberate indifference and has taken appropriate actions to try to protect the

  Plaintiffs’ health, Plaintiffs here cannot establish a constitutional violation.

              b. Regarding COVID-19 specifically, Plaintiffs do not establish that Defendants
                 were deliberately indifferent to inmates’ health and safety.

          In Hope v. Warden York County Prison, No. 20-1784 (3d Cir. 2020), we find on-point

  guidance for how this Court should view the COVID-19 pandemic issues as they relate to prison

  management; Hope is recent authority, and it is binding precedent for this Court.

          In Hope, the petitioner-detainees claimed that their conditions of confinement

  surrounding the COVID-19 pandemic coupled with their age and unique healthcare needs (that

  subjected them to increased risk if they contracted COVID-19) in the prison setting violated the

  5th, 8th, and 14th Amendments and due process protections as pretrial detainees. The District

  Court granted petitioners’ TRO based on COVID-19 concerns. But the Court of Appeals

  reviewed the District Court’s orders under the standard of review for preliminary injunctions,

  vacated the District Court’s orders, and found that the District Court erred in a number of

  procedural and substantive ways.

          At the outset, the Court of Appeals noted that “[p]etitioners bore a particularly heavy

  burden” because the district court granted a mandatory injunction and a heightened standard

  should have applied. The District Court erred, in part, because it shifted the burden to the

  Government, but “the burdens at the preliminary injunction stage track the burdens at trial”, see

  also Fed. R. Civ Pr. 65(b)(3). Id. at 14. The District Court also erred, in part, because it failed to

                                                     7
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 26 of 33 PageID: 1019




  order bond and under Rule 65(c), the absence of bond precludes issuance of an injunction.

  Moreover, the Court of Appeals chastised the District Court for not having a hearing to properly

  consider the Government’s opposition.

         Hope found that the “District Court abused its discretion when it held that Petitioners

  showed a substantial likelihood of success on the merits of their claims.” Id. at 17. Hope noted

  at 24 that “important here—and largely ignored by the District Court and Petitioners—are the

  legitimate objectives and difficulties of managing a detention facility, Hubbard II, 538 F.3d at

  233, and the objectives of immigration detention: ensuring appearance at detention proceedings

  and protecting the public from harm. See DiBuono, 713 F.2d at 993; 8 U.S.C. Section 1226(c).”

         Hope further noted at 24, citing Bell v. Wolfish: “in determining whether restrictions or

  conditions are reasonably related to the Government’s interest in maintaining security and order

  and operating the institution in a manageable fashion, courts must heed our warning that such

  considerations are peculiarly within the province and professional expertise of corrections

  officials, and, in the absence of substantial evidence in the record to indicate that the officials

  have exaggerated their response to these considerations, courts should ordinarily defer to their

  expert judgment in such matters.’ 441 U.S. at 540 n.23.”

         Hope further noted at 25, that “we defer to administrators on matters of correctional

  facility administration ‘not merely because the administrator ordinarily will…have a better grasp

  of his domain than the reviewing judge, but also because operation of our correctional facilities

  is peculiarly the province of the Legislative and Executive Branches of our Government not the

  Judicial.’ Bell, 441 U.S. at 520.”

         Moreover, the Court of Appeals found error with the District Court’s findings of facts

  regarding COVID-19 since those were based on a different case and it did not meaningfully



                                                     8
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 27 of 33 PageID: 1020




  consider the pertinent evidence on conditions provided by the Government, including reliance on

  CDC guidelines, their health services corp., social distancing efforts, providing masks and

  required their wearing when detainees left their cohort housing units, ramped up sanitation

  protocols, temperature checks, etc. at the facility.

          At 28-29, Hope explained that “[a]ll of these efforts [by the facility] were material to the

  District Court’s assessment of the conditions challenged as punishment, yet it addressed none of

  them…the [District] Court ignored legitimate government objectives and did not assess the

  conditions [at the facility]”

          Hope held “[c]onsidering all the responsive measures specifically implemented to detect

  and to prevent spread of the virus, the challenges of facility administration during an

  unprecedented situation, and the purposes served by detention—Petitioners did not show a

  substantial likelihood of success on their claim that the conditions of their confinement constitute

  unconstitutional punishment. We therefore hold the District Court erred as to its punishment

  determinations.” Id. at 30.

          As guidance for how this Court should view the facts here, Hope observed that “in

  essence they [Plaintiff/Petitioner/Detainees] argue that the Government must eliminate entirely

  their risk of contracting COVID-19. That task is not the constitutional standard, however.

  Although the District Court criticized the Government for the lack of ‘effective containment

  measure’ and for not doing ‘nearly enough’ to combat COVID-19, those critiques are not

  tantamount to establishing the Government’s deliberate indifference.” Id. at 32.

          Further, as additional guidance on how this Court should view the facts here, Hope

  observed the CDC guidance specific to detention facilities is important to bear in mind, not the

  general CDC guidelines because the guidelines specific to detention facilities “recogniz[e]



                                                    9
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 28 of 33 PageID: 1021




  challenges inherent in the detention setting, CDC guidance suggests placing detainees into

  cohorts where social distancing is not practical…and that not all strategies will be feasible in all

  facilities.” Id. at 33.

          Hope held that “Petitioners fell well short of establishing that the Government was

  deliberately indifferent toward their medical needs. Considering the record as a whole, we have

  a definite and firm conviction that a mistake has been committed. Petitioners did not show a

  likelihood of success, much less a strong likelihood of success, that their substantive due process

  rights were violated by either punishment or deliberate indifference to their serious medical

  needs.” Id. at 33-34.

          Hope also noted, at 34, “[i]n addition to the errors regarding Petitioners’ likelihood of

  success on the merits, the District Court erred in evaluating irreparable harm to Petitioners in the

  absence of relief, balancing the harms to each side, considering the public interest, and

  fashioning and ‘all-or-nothing’ remedy.”

          Hope observed “after finding Petitioners are ‘all at heightened risk for severe

  complications from COVID-19, the District Court found they faced irreparable harm ‘should

  they contract’ the virus. This circular reasoning does not support relief because it applies

  regardless whether Petitioners are detained or released.” Id. at 34.

          Hope offered further guidance that, “the [District] Court should have considered several

  factors for each individual (beyond just their ages and medical conditions) because ‘the personal

  nature of constitutional rights’ is a ‘cardinal principle of our constitutional order’. Yet a

  fundamental problem pervades the District Court’s analysis: it treated Petitioners as a unit

  instead of as individuals with their own unique medical histories, medical risks, healthcare

  access needs, detention conditions, and release circumstances. It should have assessed all of



                                                    10
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 29 of 33 PageID: 1022




  these factors for each Petitioner to determine whether they would suffer more harm in detention

  than if release.” Id. at 34-35.

          In pointing out further error, “the [district] Court thereby improperly eliminated the

  public interest from the required showing for preliminary injunctive relief.” Id. at 36.

          The Court of Appeals concluded that “we acknowledge difficulties faced by trial courts

  in emergent matters and the need to act immediately, particularly during a pandemic. But exigent

  circumstances do not empower a court to jettison fundamental principles of due process or rules

  of procedure that govern such matters. For the reasons we have explained, the District Court

  committed procedural and substantive errors that require us to vacate the…orders and remand

  the case for further proceedings consistent with this opinion.” Id. at 40.

          For an additional recent case in this jurisdiction involving COVID-19 issues in the prison

  setting, Defendants will now discuss Wragg v. Ortiz 1:20-cv-05496 (D.N.J.). In Wragg, the class

  action was brought on behalf of all people confined at Federal Correctional Institution Fort Dix

  in New Jersey who are vulnerable to COVID-19 because of their age or underlying health

  conditions. Petitioners sued the Federal Bureau of Prisons and the warden at the Federal

  Correctional Institution at Fort Dix, under the federal habeas statute 28 U.S.C. § 2241, claiming

  that their custody violated the Eighth Amendment to the U.S. Constitution. Petitioners also filed

  suit under 28 U.S.C. § 1331, claiming that they were subject to unconstitutional conditions of

  confinement in violation of the Section 504 Rehabilitation Act, 29 U.S.C. § 794, which requires

  Fort Dix to reasonably accommodate people with disabilities.

          The Wragg petitioners alleged that the almost 3,000 people held at FCI-Fort Dix resided

  in units of up to 300 people, and that the warden had warned that “social distancing [was] not

  possible in this environment.” As of May 1, 2020, the BOP had reported 40 positive prisoner



                                                  11
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 30 of 33 PageID: 1023




  cases at Fort Dix, although petitioners estimated that the number of actual cases was significantly

  higher. The four named petitioners were all medically vulnerable due to underlying health

  conditions.

               The Wragg Court denied the motion for preliminary injunction and dismissed the case on

  May 27, 2020. The plaintiffs subsequently requested reconsideration on June 2, which the court

  denied on June 10. 2020 WL 3074026 The court noted that they “afforded Petitioners an

  opportunity to put forward more facts to back up their conclusory, and to a degree contradictory,

  accusations, but they have not done so.” They agreed with the defendant that the plaintiffs were

  attempting a “discovery fishing expedition.” The case appears to be closed with no further

  relevant docket entries.

               Further, Defendants have made COVID-19 vaccines available to inmates. These are not

  the actions of an administration that “disregarded risk,” or acted with “deliberate indifference.”

               Again, Plaintiffs’ allegations of deliberate indifference conflict with the reality, which is

  that Defendants here have shown great concern with Plaintiffs’ health and Defendants have taken

  many significant actions to mitigate COVID-19 risks. Accordingly, because the Jail has not

  shown deliberate indifference and has taken appropriate actions to try to protect the Plaintiffs’

  health, Plaintiffs here cannot establish a constitutional violation.



        III.      Standard of Review

               Preliminary injunctive relief, is a form of a temporary restraining order or a preliminary

  injunction is an “extraordinary remedy” and “should be granted only in limited circumstances.”

  KOS Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).21



  21
       The standard of review for the other orders such as placing a monitor in jail would also fall
                                                        12
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 31 of 33 PageID: 1024




          The standard for granting a temporary restraining order is the same as the standard for

  granting a preliminary injunction. Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d

  100, 102 (3d Cir. 1988). The seeking party must show: (1) a likelihood of success on the merits; (2)

  that it will suffer irreparable harm if the injunction is denied; (3) that granting preliminary relief will

  not result in even greater harm to the non-moving party; and (4) that the public interest favors such

  relief. Conestoga Wood Specialties Corp. v. Sec’y of the U.S. Health and Serv., 724 F.3d 377, 382

  (3d Cir. 2013). While all four factors must favor the preliminary relief the first two factors are

  required for a motion to prevail. Lenin v. Borough of Tenafly, 515 F. App’x 114, 117 (3d Cir.

  2013); Holland v. Rosen, 895 F.3d 272, 286 (3d Cir. 2018) (“the first two factors are prerequisites

  for a movant to prevail”).

          As applied to prisons “[s]weeping intervention in the management of state prisons is rarely

  appropriate when exercising the equitable powers of the federal courts,” and this “is especially true

  where mandatory injunctive relief is sought and only preliminary findings as to the plaintiffs’

  likelihood of success on the merits have been made.” Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir.

  1994); see also, Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982) (“[J]judicial restraint is

  especially called for in dealing with the complex and intractable problems of prison

  administration.”).

          Defendants’ filing in Document 49 sets out at length an application of these facts to the law,

  so, for brevity, Defendants incorporate those same legal and factual arguments herein as to why

  Plaintiffs: (1) are unlikely to succeed on the merits; (2) will not suffer irreparable harm by denial of

  the preliminary injunction; (3) are better protected from COVID-19 in the Jail than the general

  public, and, therefore, cannot claim the threat of COVID-19 outweighs the harm to Defendants; and



  under the standards of preliminary injunctive relief.
                                                      13
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 32 of 33 PageID: 1025




  (4) have not shown that immediate preliminary injunctive relief favors the public interest.




     IV.      Conclusion

           Because Plaintiffs cannot muster evidence of any wrongdoing on the part of Defendants,

  and based on binding caselaw, as discussed above, that cuts directly against Plaintiffs’ Motion,

  the extraordinary remedy of injunctive relief sought by Plaintiffs in this matter must fail.


                                                         Respectfully submitted,

                                                         Zeff Law Firm, LLC
                                                         /s/ Gregg L. Zeff________




                                                   14
Case 1:20-cv-07907-NLH-KMW Document 86 Filed 04/19/21 Page 33 of 33 PageID: 1026




                                   CERTIFICATE OF SERVICE

  I certify that on April 19, 2021, a copy of this Prehearing Brief was served via ECF on

  Plaintiffs’ Counsel of record.



                                                         Zeff Law Firm, LLC
                                                               /s/

                                                         Gregg L. Zeff




                                                 15
